DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-4, 6-17, 21, 23, and 24 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a neck-hanging massaging device, comprising: an elastic arm; a first handle fixedly connected to one end of the elastic arm; a second handle fixedly connected to the other end of the elastic arm; an electrode assembly arranged on the elastic arm; an electric pulse generating device electrically connected with the electrode assembly, wherein the first handle and the second handle are connected with the elastic arm through collars respectively, and wherein the collars are configured to prevent the first handle and the second handle from being deformed along with the elastic arm, and configured to protect electrical elements in the first handle and the second handle.
Claim 21 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a neck-hanging massaging device, comprising: an elastic arm; a first handle fixedly connected to one end of the elastic arm; ResponsePage 4 of 8Application No. 16/812,739 Attorney Ref. SH-0017-01-US-CON a second handle fixedly connected to the other end of the elastic arm; an electrode assembly arranged on the elastic arm; an electric pulse generating device electrically connected with the electrode assembly, 
Claim 24 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a neck-hanging massaging device, comprising: an elastic arm; a first handle fixedly connected to one end of the elastic arm; a second handle fixedly connected to the other end of the elastic arm; an electrode assembly arranged on the elastic arm; an electric pulse generating device electrically connected with the electrode assembly, wherein the elastic arm comprises a first outer shell configured to be placed away from the neck and a first inner shell configured to face towards the neck, the first inner shell is buckled with the first outer shell, the electrode assembly is arranged on the first inner shell of the elastic arm, the first inner shell is made of silicone rubber configured to increase friction force between the elastic arm and skin of the neck, and the first outer shell is made of plastic or stainless-steel sheet, and wherein: the first handle comprises a second outer shell and a second inner shell which is buckled with the second outer shell, the second handle comprises a third outer shell and a third inner shell which is buckled with the third outer shell, and the first outer shell, the second outer shell, and the third outer shell are integrally molded. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.V.H./

/JONATHAN T KUO/Primary Examiner, Art Unit 3792